NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0397n.06

                                         Case No. 15-1494

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
JIMMIE GORDON,                                       )                        Jul 05, 2017
                                                     )                   DEBORAH S. HUNT, Clerk
       Petitioner-Appellant,                         )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE EASTERN DISTRICT OF
BLAINE LAFLER,                                       )       MICHIGAN
                                                     )
       Respondent-Appellee.                          )
                                                     )       OPINION
                                                     )


BEFORE: BOGGS, SILER, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge.                   After a fight that led Jimmie Gordon

to shoot and kill Francois Todd, a state jury convicted Gordon of first-degree murder, felonious

assault, and felony firearm. During the trial, defense counsel and the trial judge bickered back

and forth about various issues, including the judge’s rulings and defense counsel’s behavior.

Gordon filed a habeas petition, alleging, as relevant here, (1) that he was denied a fair trial under

the Due Process Clause of the Fourteenth Amendment because of the trial judge’s bias against

defense counsel; and (2) that he was deprived of his Sixth Amendment right to effective

assistance of counsel by defense counsel’s failure to raise this issue in a motion for new trial.

The district court denied his petition. Gordon renews these arguments on appeal. For the

reasons discussed below, we AFFIRM the district court’s judgment.
Case No. 15-1494, Gordon v. Lafler


                                                I.
        Gordon was charged with first-degree murder, felony firearm, and two counts of assault

with intent to commit murder. The charges arose out of a shooting outside of Gordon’s home in

2004. After an argument between Fallon Walker, Todd’s sister, and Gordon’s girlfriend, Ebony

Jackson, Todd, Walker, and his mother, Latrell Todd (“Ms. Todd”), went to Gordon’s home.

Upon arriving, Todd demanded to know where Gordon’s girlfriend was, after which Gordon ran

into his house to get a rifle and fired six shots, one of which killed Todd. In 2005, the jury

convicted Gordon of one count of first-degree murder, two counts of felonious assault, and one

count of felony firearm.     The court sentenced him to life imprisonment for the murder

conviction, a concurrent term of seventeen months to four years for the assault convictions, and a

consecutive term of two years for the firearm conviction.

       On direct appeal, Gordon raised a variety of claims for relief, none of which is the subject

of the instant appeal. The Michigan Court of Appeals affirmed his conviction and the Michigan

Supreme Court denied leave to appeal.

       In 2008, Gordon filed a federal habeas petition, but the district court granted him a stay

while he moved for post-conviction remedies in state court. Gordon then initiated state collateral

proceedings, arguing, as pertinent here, that the trial judge exhibited unconstitutional bias and

that his trial counsel was constitutionally ineffective for failing to file a motion for new trial

regarding the alleged judicial misconduct. The state trial court conducted an evidentiary hearing

on the issue, and then denied Gordon’s post-conviction motion. The Michigan Court of Appeals

and the Michigan Supreme Court denied leave to appeal.

       In 2012, Gordon filed a supplemental habeas petition arguing, as relevant to the instant

appeal, that (1) he was denied a fair trial under the Due Process Clause of the Fourteenth

Amendment because the trial judge engaged in judicial bias; and (2) he was deprived of his Sixth

                                               -2-
Case No. 15-1494, Gordon v. Lafler


Amendment rights to the effective assistance of counsel because trial counsel failed to file a

motion for new trial raising the judicial bias claim.

        The district court denied Gordon’s petition. It held that the general allegations that the

trial judge picked arguments with counsel, treated counsel’s objections with contempt, and

engaged in other similar conduct were not supported by the record. In fact, the district court

asserted, the trial judge recognized counsel’s absolute right to object for the record, sustained a

number of counsel’s objections, overruled many of the prosecution’s objections to counsel’s

questions and tactics, allowed counsel to proceed even when the judge seemed to think counsel

was violating evidentiary rules, allowed defense counsel to recall any witnesses that he wanted,

and granted most of defense counsel’s requests for specific jury instructions.              Turning to

Gordon’s more specific allegations that the trial judge took actions such as telling counsel to sit

down and shut up and stepping in after defense counsel asked a question five or six times, the

district court determined that these actions did not reflect judicial bias. Although a few of the

comments were somewhat sarcastic and some actions, including questioning defense counsel’s

legal education and holding him in contempt, were “troubling,” viewing the record as a whole,

the district court reasoned that the judge was just fulfilling his role as the moderator of the trial.

Therefore, the district court denied relief, but failed to address Gordon’s ineffective assistance of

counsel claim.

        The district court granted a certificate of appealability on Gordon’s judicial bias claim.

This court later expanded that certificate of appealability to include Gordon’s claim that counsel

was ineffective for failing to file a motion for new trial on the basis of judicial bias.

                                                  II.
        Habeas relief is governed by the deferential standard stated in the Antiterrorism and

Effective Death Penalty Act (AEDPA). AEDPA provides that:

                                                 -3-
Case No. 15-1494, Gordon v. Lafler


          (d) An application for a writ of habeas corpus on behalf of a person in custody
          pursuant to the judgment of a State court shall not be granted with respect to any
          claim that was adjudicated on the merits in State court proceedings unless the
          adjudication of the claim—
                 (1) resulted in a decision that was contrary to, or involved an unreasonable
                 application of, clearly established Federal law, as determined by the
                 Supreme Court of the United States; or
                 (2) resulted in a decision that was based on an unreasonable determination
                 of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). A state court’s factual determinations are presumed to be correct absent

clear and convincing evidence to the contrary. Id. § 2254(e)(1). A state court’s decision is

“contrary to” clearly established federal law if it “applies a rule different from the governing law

set forth in [Supreme Court] cases, or if it decides a case differently than [the Supreme Court

has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002).

The decision is an “unreasonable application of” clearly established federal law “if the state court

correctly identifies the governing legal principle from [Supreme Court] decisions but

unreasonably applies it to the facts of the particular case.”         Id.   The Supreme Court has

emphasized that “an unreasonable application of federal law is different from an incorrect

application of federal law,” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Williams v. Taylor,

529 U.S. 362, 410 (2000)), and even a strong case for relief does not render a state court’s

contrary decision unreasonable. Harrington v. Richter, 562 U.S. 86, 101–02 (2011). AEDPA,

therefore, “erects a formidable barrier to federal habeas relief.” Burt v. Titlow, 134 S. Ct. 10, 16

(2013).

                                                  III.

                                                   A.

          The State contends that Gordon procedurally defaulted his judicial bias claim. It argues

that because the state court cited Michigan Court Rule 6.508(D)(3) in its opinion, the fact that it


                                                  -4-
Case No. 15-1494, Gordon v. Lafler


alternatively considered the merits of the claim does not prevent this court from finding

procedural default.1

         A petitioner procedurally defaults his claim where (1) he fails to comply with a state

procedural rule applicable to his claim; (2) the state courts “actually enforced” that procedural

rule; and (3) the default is an “adequate and independent” state ground for foreclosing review of

the petitioner’s claim. Willis v. Smith, 351 F.3d 741, 744 (6th Cir. 2003). The State’s argument

fails on the second element. The state court cited Michigan Court Rule 6.508(D)(3), which,

absent a showing of good cause and prejudice, prohibits a Michigan court from granting relief on

a claim that the petitioner could have raised on direct appeal. However, aside from this passing

reference to the rule, there is no indication that the court “actually enforced” that rule.

         The State’s reliance on Coe v. Bell, 161 F.3d 320, 330 (6th Cir. 1998), is misplaced.

There, the state appellate court held that the petitioner’s claim was procedurally barred because

his claim was not cognizable under Tennessee’s Post-Conviction Procedure Act, which limits

post-conviction claims to those presenting errors of a constitutional dimension. Id.; Coe v. State,

No. 138, 1991 WL 2873, at *2, *6. (Tenn. Crim. App. Jan. 16, 1991). We held that the state

court’s alternative holding on the merits did not require us to disregard the state court’s finding

that petitioner’s claim was procedurally barred. Coe, 161 F.3d at 330. There is no such

alternative procedural ruling here. Therefore, Gordon did not procedurally default his claim.




1
   The State also insists that some of Gordon’s “claims” of judicial bias are not properly before the court.
Specifically, it insists that there are various parts of the record that Gordon did not reference below. Though Gordon
must exhaust his state court remedies prior to bringing a federal habeas petition, 28 U.S.C. § 2254(b)(1)(A), the
authority cited by the State does not support its contention that, for the purposes of exhaustion, we need to parse the
specific instances of alleged judicial misconduct that Gordon raised below. It is sufficient that, on appeal, Gordon
raises the same claim of judicial misconduct under the same theories as it did before the district court. See Vasquez
v. Hillery, 474 U.S. 254, 257–60 (1986) (concluding that the claim had been fairly presented to the state court
despite the supplemental statistical data presented to the district court because this evidence “did not fundamentally
alter the legal claim already considered by the state courts”).

                                                        -5-
Case No. 15-1494, Gordon v. Lafler


                                                B.

       Gordon first disputes the applicable standard of review. He asserts the district court erred

in analyzing this case under AEDPA rather than reviewing it de novo. Clearly established

federal law, he argues, allows petitioners to establish a Due Process claim based on judicial bias

even if a judge only gives the appearance of judicial bias. However, the state post-conviction

court required Gordon to establish actual bias, which makes its decision contrary to clearly

established law.

       The State responds that Gordon is incorrect that clearly established Supreme Court law

prohibits merely the appearance of bias. Moreover, even if the state court did err, the State

contends, to determine whether a claim is adjudicated on the merits, our focus must be on the

result, not the analysis used to reach it, so the state court’s conclusion that Gordon failed to

establish a claim of judicial bias is what merits AEDPA deference.

                                                1.

       Though it is certainly true that we may conclude that the state court adjudicated a claim

on the merits even if it issues a “summary ruling” containing no analysis, Harrington, 562 U.S.

at 99, it does not follow, as the State insists, that when determining the applicability of AEDPA,

we must always look only to the result and ignore the underlying analysis. The Supreme Court

has held that a state court decision is “contrary to” clearly established federal law “if the state

court applies a rule different from the governing law set forth in our cases.” Bell, 535 U.S. at

694 (emphasis added); see also Williams, 529 U.S. at 405 (“A state-court decision will certainly

be contrary to our clearly established precedent if the state court applies a rule that contradicts

the governing law set forth in our cases.” (emphasis added)). In announcing this rule, the




                                               -6-
Case No. 15-1494, Gordon v. Lafler


Supreme Court2 in Williams used as an example a state court decision that applied a different

legal standard than that announced in Strickland v. Washington. 529 U.S. at 405–06. In such a

scenario, “that decision would be ‘diametrically different,’ ‘opposite in character or nature,’ and

‘mutually opposed’ to our clearly established precedent,” resulting in the federal court being

“unconstrained by” AEDPA in reaching its decision. Id. at 406; see also Panetti v. Quarterman,

551 U.S. 930, 954 (2007) (suggesting that habeas relief is available “if either ‘the reasoning [or]

the result of the state-court decision contradicts’” Supreme Court precedent (alteration in

original) (quoting Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam))). Therefore, when the

state court applies an improper standard, we apply de novo review rather than AEDPA deference.

See Jones v. Bagley, 696 F.3d 475, 490 (6th Cir. 2012).

                                                           2.

           Thus, our first inquiry becomes whether the state court actually applied the wrong

standard—a standard requiring actual bias in lieu of the mere appearance of bias. In determining

clearly established law for the purposes of § 2254(d), we look only to the Supreme Court’s

holdings, rather than its dicta. Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (per curiam). But

we must take care not to extend Supreme Court precedent. Yarborough v. Alvarado, 541 U.S.

652, 666 (2004). The Court has cautioned circuit courts not to frame Supreme Court precedents

at so high a level of generality that we divine an answer to a specific question that it has yet to

resolve. Lopez v. Smith, 135 S. Ct. 1, 4 (2014) (per curiam). However, “the difference between

applying a rule and extending it is not always clear.” Yarborough, 541 U.S. at 666.

           Though clearly established federal law for AEDPA purposes refers to Supreme Court, not

circuit precedent, this court may look to circuit precedent to determine whether it has already

held that an issue is clearly established by Supreme Court precedent. Marshall v. Rodgers,
2
    Justice O’Connor rendered the decision of the Court with respect to the section containing the aforementioned rule.

                                                          -7-
Case No. 15-1494, Gordon v. Lafler


133 S. Ct. 1446, 1450–51 (2013) (per curiam). The State points to Railey v. Webb, 540 F.3d 393

(6th Cir. 2008). There, acknowledging that a judge may be disqualified from a case for the mere

appearance of bias, we went on to consider whether the failure of a judge to disqualify him or

herself for the appearance of bias constitutes a constitutional violation. Id. at 399–400. After

engaging in a comprehensive review of Supreme Court and circuit precedent, id. at 401–13, we

concluded that it was “arguable,” not clearly established, that the judge’s failure to recuse

himself when faced with the possibility of bias constitutes a due process violation, id. at 413–14.

“We are bound by prior Sixth Circuit determinations that a rule has been clearly established.”

Tolliver v. Sheets, 594 F.3d 900, 916 n.6 (6th Cir. 2010) (citing Smith v. Stegall, 385 F.3d 993,

998 (6th Cir. 2004)).3

        Gordon points us to more recent Supreme Court decisions that he argues establish that

actual bias is not required even outside of limited circumstances. Thus, he reasons, Railey’s

holding is not binding. See Salmi v. Sec’y of Health & Human Servs., 774 F.2d 685, 689 (6th

Cir. 1985) (“The prior decision remains controlling authority unless an inconsistent decision of

the United States Supreme Court requires modification . . . .” (emphasis added)). However,

these cases support the State’s view that appearance of bias is only sufficient to establish judicial

bias of a constitutional dimension in a limited class of cases.

        The first case is Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009). After a jury

returned a verdict against the defendants, but prior to appeal, the defendants donated to a

candidate’s campaign for Justice of the West Virginia Supreme Court of Appeals, including

giving nearly $2.5 million to a political organization supporting the candidate’s campaign. Id. at


3
  Gordon cites Coley v. Bagley, 706 F.3d 741 (6th Cir. 2013), in support of his proposition that that the
Supreme Court has recognized a general appearance-of-bias standard. However, Coley reviewed the
petitioner’s claim de novo, id. at 749, so any reliance on the Supreme Court for that standard in “general”
judicial bias cases does not render it clearly established for AEDPA purposes.

                                                   -8-
Case No. 15-1494, Gordon v. Lafler


872–73. That candidate was elected as a Justice, then proceeded to sit on a panel of five Justices

and joined the majority opinion reversing the verdict against the defendants. Id. at 873–74.

       The Court first noted that most matters regarding judicial disqualifications, like personal

bias or prejudice, alone, do not rise to a constitutional level. Id. at 876–77. However, in certain

circumstances, such as when a judge has “a direct, personal, substantial, pecuniary interest” in

the case, recusal may be necessary as a matter of constitutional law. Id. at 876 (citation omitted).

Turning to the issue of bias arising “in the context of judicial elections, a framework not

presented in the precedents [the Court has] reviewed and discussed,” the Court concluded that it

did not need to determine whether there was actual bias. Id. at 881–82. It reasoned that the

difficulty of ascertaining whether a judge has an actual bias highlights the need for objective

standards that do not require a litigant to establish actual bias to succeed on a Due Process claim.

Id. at 883. To assuage concerns that its decision would create “a flood of recusal motions,” the

Court observed that “[t]he Due Process Clause demarks only the outer boundaries of judicial

disqualifications,” and that each Supreme Court case deciding a constitutional recusal issue dealt

with standards to address “extreme facts.” Id. at 887–90 (citation omitted). The Court reasoned

that courts are capable of resolving disputes regarding less extreme disqualification situations,

without raising constitutional concerns. Id. at 888–90.

       Though the Court in Caperton at times used broad language in reaching its conclusion, a

review of the opinion on the whole indicates that it did not intend to extend broadly the

circumstances under which an individual can establish a Due Process violation by proving

something less than actual bias. It took care to note that this was a unique case involving an

“extreme” set of facts, but that most cases did not warrant constitutional consideration.




                                               -9-
Case No. 15-1494, Gordon v. Lafler


         The Supreme Court’s analysis of Williams v. Pennsylvania, 136 S. Ct. 1899 (2016), was

similar. There, the Court concluded that the decision of the Chief Justice of the Pennsylvania

Supreme Court not to recuse himself, despite the fact that he had sought the death penalty against

the petitioner when he served as district attorney, violated the petitioner’s Due Process’s rights.

Id. at 1905. “To establish an enforceable and workable framework,” the Court observed that its

“precedents apply an objective standard that, in the usual case, avoids having to determine

whether actual bias is present.” Id. (emphasis added). But in reaching this conclusion, it took

care to note the similarities between the case before it and a similar case, In re Murchison,

349 U.S. 133 (1955), where the Court found there to be an unconstitutional potential for bias

when the same person serves both as the accuser and the adjudicator of a case. Williams, 136 S.

Ct. at 1905–07.

         Though Williams speaks of applying a standard not requiring actual bias “in the usual

case,” id. at 1905, its emphasis on a case with a similar extreme posture indicates an intent to

narrow the rule to cases falling at the outer boundaries of Due Process. The Court did not break

new ground in issuing this ruling; like Caperton, its holding was based on the “extreme facts” at

issue.

         We must take care not to extend Supreme Court precedent to determine a class of

circumstances with which it has not yet dealt. Lopez, 135 S. Ct. at 4. Therefore, the state court,

in refusing to apply a mere-appearance-of-bias standard, did not conflict with clearly established

federal law. Consequently, we review Gordon’s claims under AEDPA.

                                                C.

         According to Gordon, the credibility of eyewitnesses was key to his defense, but the

judge’s repeated interventions defeated defense counsel’s efforts to support his theory of the case



                                              - 10 -
Case No. 15-1494, Gordon v. Lafler


and to rebut the prosecution’s version of events. Gordon asserts that the judge exhibited an

increasingly unfavorable personal attitude towards defense counsel and continued to “wrangle on

an unedifying level” with him; this, combined with the judge’s excessive interjection into the

examination of the witnesses demonstrates that the judge crossed the line between routine trial

administration and “deep-seated favoritism or antagonism.” Appellant Br., CA6 R. 15 at 41

(citations omitted). The State rebuts that, on the whole, the challenged remarks did not reflect

actual bias, but were rather appropriate responses to defense counsel’s overzealous conduct.

                                                1.


       The alleged conduct committed by the judge can be divided into two broad categories:

(1) the judge’s intervention into defense counsel’s questioning of witnesses and purported

provision of assistance in the prosecution’s case, and (2) the judge’s reprimands of defense

counsel.

                                                a.


       The judge interrupted defense counsel’s questioning of witnesses on multiple occasions.

In one instance, during the cross examination of Ms. Todd, the court intervened when defense

counsel probed her for details about the fight between Walker and Jackson and again when he

inquired into Ms. Todd’s statement that she did not care what Todd said before he was killed.

The judge thought that neither of these questions sought to elicit relevant information. Later

when questioning this witness, defense counsel seemingly attempted to impeach her by noting

that she testified that she searched a car for her daughter Walker’s purse, but did not tell the

police that in her statement. He then summarized his point, stating: “Now, at one point, you got

out and searched the car. At another point, you don’t get out and search the car.” Trial Tr. Vol. I

149, ECF No. 22-3, Page ID 456. The judge then interjected, stating that “the jury makes the

                                              - 11 -
Case No. 15-1494, Gordon v. Lafler


determination of whether or not there are any differences. You’ve explored that, they’ve heard

it.” Id. at 150, Page ID 457.

       One of these occasions evoked laughter. Defense counsel asked a witness, Cozette

Gordon, why she did not hear the gunshots even though she heard a commotion. The prosecution

objected and the judge responded: “She said she didn’t hear it. That’s it.” Id. at 220–21, Page

ID 527–28. The judge did not comment on the apparent laughter from the audience.

       Also, during the prosecution’s cross examination of witnesses, the judge interjected at

least three times when the witness appeared to evade the question.

       Although, many times, defense counsel would simply accept the court’s ruling, on

numerous occasions, he would proceed to bicker with the judge about the correctness of the

ruling. Additionally, at least twice, he accused the judge of treating him differently than the

judge treated the prosecutor.

                                               b.


       The judge also reprimanded defense counsel several times during the course of the trial.

On the first day of trial during cross examination, defense counsel asked a witness about the

original description he gave of the perpetrator. The witness asked to refer to his statement;

defense counsel responded by asking whether the witness had already seen the statement that

day. When defense counsel continued to argue and refused to give the witness the statement,

even after the judge twice told him to, the judge responded: “[H]ow many times do I have to tell

you that, Mr. Price? Give the man the statement.” Id. at 197, Page ID 504. The judge then

allowed defense counsel to ask whether he had seen the statement earlier that day.

       Also that day, when the judge ruled that Ms. Todd’s feeling that she did not care what

Todd said before he was killed was irrelevant, defense counsel proceeded to argue about the


                                              - 12 -
Case No. 15-1494, Gordon v. Lafler


ruling, insisting that he had the right to ask. The judge asked defense counsel whether he had

any other questions, but when counsel persisted in arguing, the judge declared: “Mr. Price, you

have a right to do one thing right now, you have a right just to sit down. You have a right to sit

down, so would you please sit down.” Id. at 156, Page ID 463. Price apparently did so.

       Several times, defense counsel implied that the judge was biased, which provoked a

negative reaction from the judge. For example, on the second day of trial, after the judge took

issue with defense counsel’s question to Walker about why Todd and Ms. Todd were upset the

day of the shooting, defense counsel protested: “Well, Judge, you didn’t say anything when the

Prosecutor asked her that question.” Trial Tr. Vol. II 72, ECF No. 22-4, Page ID 612. The judge

responded:

       You do that one more time, and you’re going to be held in Contempt of Court. . . .
       Don’t you ever, ever accuse the Court of being biased in any way. You know
       better than to do that, and I don’t know if anybody else tolerates it, but I won’t.
       Don’t you ever do that again. Do you understand me?

Id. at 73, Page ID 613.

       On the third day of trial, after the judge felt that defense counsel had “chastised” him, the

judge recommended that defense counsel use a bit more diplomacy in his tone, stating

sarcastically, “[D]on’t they teach you legal courtesy in law school these days?” Trial Tr. Vol. III

52, ECF No. 22-5, Page ID 799. Failing to heed the judge’s advice, later that day, when defense

counsel argued with the judge’s insistence that a defense witness answer the question that she

was asked, defense counsel again disputed his ruling. The judge responded: “Mr. Price, I’m not

going to ask you. Would you please sit down. I’m ruling.” Id. at 139, Page ID 886. When

defense counsel continued, the judge again declared, “Mr. Price, would [you] sit down and shut

up for a moment.” Id. Shortly thereafter, when defense counsel took issue with the prosecutor’s

question that the defense witness “claim[ed]” that she had important information, the judge

                                              - 13 -
Case No. 15-1494, Gordon v. Lafler


interjected again, stating: “There’s only one Judge in this court now. I keep telling you that.

I have made a ruling. She can ask a question. You can ask the question. But you cannot argue

with the Court.” Id. at 140, Page ID 887. In response, when defense counsel finally stated

simply, “I object, Judge,” the judge replied, “Thank you. Your objection is on the record. Now

would you please sit down.” Id.

           The tension between defense counsel and the judge came to a head during the

prosecution’s closing argument. In response to the prosecution’s argument that, by calling the

evidence tech as the last witness, she was not trying to hide evidence, defense counsel objected,

stating, “I don’t know that. And that’s not part of any record.” Trial Tr. Vol. IV 65, ECF No.

22-6, Page ID 1009. As the judge attempted to explain by stating, “Okay, Mr. Price, since you

brought that up, we did adjourn court early one day because . . . . ,” defense counsel interrupted,

repeatedly asserting, “How dare you, Judge?” and continually declaring his objection until the

judge excused the jury from the courtroom. Id. at 65–66, Page ID 1009–10. Prior to excusing

the jury, the judge stated that defense counsel “made a false statement.” Id. at 65, Page ID 1009.

Outside of the jury’s presence, the judge reprimanded defense counsel for implying that the

prosecutor was being deceptive, and held him in contempt, ordering him to pay a $100 fine.4

When the jury returned, the judge explained “the truth of the matter,” namely, that the evidence

tech was elsewhere on the day he was to testify, and though officers were sent to look for him,

they could not find him, so the prosecution decided to call him the next day. Id. at 69, Page ID

1013.

                                                  2.

           The Due Process Clause establishes a “constitutional floor,” which requires that parties

be given “a ‘fair trial in a fair tribunal’ before a judge with no actual bias against the defendant
4
    The judge later rescinded this fine.

                                                - 14 -
Case No. 15-1494, Gordon v. Lafler


or interest in the outcome of his particular case.” Bracy v. Gramley, 520 U.S. 899, 904–05

(1997) (internal citation omitted). So central is this right that failure to have a trial before such

an impartial adjudicator can never be a harmless error. Gomez v. United States, 490 U.S. 858,

876 (1989). Though trial by an impartial judge is a core right, we must consider the judge’s

alleged bias in light of his or her role in the courtroom. During a jury trial, “the judge is not a

mere moderator, but is the governor of the trial for the purpose of assuring its proper conduct.”

Quercia v. United States, 289 U.S. 466, 469 (1933). So “judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540,

555 (1994).5 In “the rarest circumstances,” judicial rulings can constitute the basis for a bias

claim if they “display a deep-seated favoritism or antagonism that would make fair judgment

impossible.” Id. However, even if a judge makes remarks that are “critical or disapproving of,

or even hostile to, counsel” or if the judge conveys feelings of “of impatience, dissatisfaction,

annoyance, and even anger, that are within the bounds of what imperfect men and women, even

after having been confirmed as federal judges, sometimes display” his or her conduct will not

amount to a constitutional violation. Id. at 555–56. An example of the sort of deep-rooted

antagonism that would constitute a Due Process violation is a judge describing German-

American defendants as having “hearts . . . reeking with disloyalty.”                  Id. at 555 (citation

omitted). In short, most allegations of judicial bias will not give rise to a constitutional cause of

action. See Caperton, 556 U.S. at 890.

        A fitting case to illustrate this point in the context of allegations, such as we have here,

that the judge feels a deep disdain for counsel or a party, is Ungar v. Sarafite, 376 U.S. 575

(1964). As a witness in a criminal trial, the petitioner made contemptuous remarks about the


5
  Liteky involves 28 U.S.C. § 455(a), a judicial disqualification statute, but we have applied its reasoning to
constitutional judicial bias claims. See Alley v. Bell, 307 F.3d 380, 386 (6th Cir. 2002).

                                                    - 15 -
Case No. 15-1494, Gordon v. Lafler


presiding judge; the petitioner insisted that because his remarks were a personal attack on the

judge, it biased the judge and disqualified him from presiding at the petitioner’s contempt

hearing. Id. at 580, 583. After being found guilty of contempt, the petitioner claimed that the

judge’s failure to recuse himself deprived the petitioner of his constitutional right to a fair

contempt hearing. Id. at 583. The Court concluded that, unlike other contempt cases “in which

the Court found personal bias sufficient to disqualify the judge from convicting for contempt,

this record does not leave us with an abiding impression that the trial judge permitted himself to

become personally embroiled with petitioner.” Id. at 585. The judge here “dealt firmly with

[petitioner], but without animosity.” Id. at 585–86. So it concluded that it could not “say there

was bias, or such a likelihood of bias or an appearance of bias that the judge was unable to hold

the balance between vindicating the interests of the court and the interests of the accused.” Id. at

588.

       Viewing the record as a whole, the judge’s conduct throughout the course of the trial does

not show the type of “deep-seated favoritism or antagonism” that would “leave us with an

abiding impression that the trial judge permitted himself to become personally embroiled with

[defense counsel]” so as to constitute a Due Process violation. See Liteky, 510 U.S. at 555;

Ungar, 376 U.S. at 585. Gordon insists that the judge persistently interjected when his counsel

would attempt to present important evidence in his case. Notably, however, Gordon does not

attempt to argue that the questions defense counsel asked or the answers he sought to elicit were

not actually objectionable. Further, many of the harsher statements made by the judge were not

in response to the questions defense counsel asked the witnesses, but rather to defense counsel’s

obstinate behavior in engaging in a debate after the judge made a ruling. The judge has the

authority to maintain control over the courtroom, Quercia, 289 U.S. at 469, but the judge also



                                               - 16 -
Case No. 15-1494, Gordon v. Lafler


has a duty of respect to the litigants. Though defense counsel had the right to object to the

court’s ruling to preserve the record, he was not entitled to dispute the issue in front of the jury.

Notably, when defense counsel finally stopped arguing with the judge and simply responded, “I

object, Judge,” the judge replied, “Thank you. Your objection is on the record. Now would you

please sit down.” Trial Tr. Vol. III 140, ECF No. 22-5, Page ID 887.

       It is true that various statements made by the judge could certainly be considered

inappropriate and lacking in tact.. We also emphasize that our holding today in no way relieves

judges of their duties to not only refrain from presiding over cases in which they harbor a bias

against an attorney or party, but to also avoid the mere appearance of impropriety. Parties have

the right to an impartial judge, and we must stand unwavering in our commitment not to impinge

upon this right. Yet the judge’s critical remarks that reflected “impatience, dissatisfaction,

annoyance, and even anger . . . are within the bounds of what imperfect men and women, even

after having been confirmed as federal judges, sometimes display”; they are outside the realm of

unconstitutional conduct. See Liteky, 510 U.S. at 555–56. In all, it cannot be said that the judge

treated the defense unfairly or was too one-sided to be considered impartial. Indeed, as the

district court noted, there were various instances throughout the trial where the trial court ruled in

defense counsel’s favor and against the prosecution. The record does reflect that the judge

became increasingly frustrated with defense counsel’s steadfast refusal to accept the judge’s

rulings. Nonetheless “[w]e cannot assume that judges are so irascible and sensitive that they

cannot fairly and impartially deal with resistance to their authority or with highly charged

arguments about the soundness of their decisions.” Ungar, 376 U.S. at 584.




                                                - 17 -
Case No. 15-1494, Gordon v. Lafler


       Gordon has failed to establish that the judge exhibited conduct sufficient to establish

unconstitutional judicial bias.      Accordingly, we cannot conclude that the state court’s

determination was contrary to or an unreasonable application of clearly established federal law.

                                                  D.

                                                  1.

       With respect to Gordon’s ineffective assistance of counsel claim, he asserts that the state

court did not adjudicate it on the merits, so it is subject to de novo review.

       The state court did not address Gordon’s ineffective assistance of counsel claim, even

though it addressed the analogous judicial bias claim and several other allegations of ineffective

assistance of counsel. Because this claim was “inadvertently overlooked in state court,” we

review de novo. See Johnson v. Williams, 133 S. Ct. 1088, 1097 (2013) (“When the evidence

leads very clearly to the conclusion that a federal claim was inadvertently overlooked in state

court, § 2254(d) entitles the prisoner to an unencumbered opportunity to make his case before a

federal judge.”).

                                                  2.

       Gordon argues that defense counsel rendered constitutionally deficient performance in

not moving for a new trial based on his claim of judicial bias because defense counsel had no

good reason for his failure to do so.

       To establish an ineffective assistance of counsel claim, Gordon must show that his

counsel’s performance was deficient, and that this deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). Because the judge’s conduct is more

reflective of a frustration with defense counsel’s overzealous advocacy rather than any bias

against him or Gordon, his claim would have failed even under de novo review. Accordingly,



                                                - 18 -
Case No. 15-1494, Gordon v. Lafler


his underlying ineffective assistance of counsel claim fails as well because Gordon cannot

establish judicial bias. See Henness v. Bagley, 644 F.3d 308, 319 (6th Cir. 2011).

                                               IV.

       For the foregoing reasons, we AFFIRM.




                                              - 19 -